The opinion of the Court was drawn up by
Rice,. J.-
This case comes before us on motions to quash, and in arrest of judgment. So far as the motion to quash, and the motion in arrest of judgment, are based upon alleged defects in the complaint and warrant, they have already been considered in the case of State v. Bartlett, Appellant, ante, p. 388, and cannot prevail for reasons there stated.
*400These motions also include objections to the sufficiency of the libel, monition and notice.
The statute, c. 33, laws of 1858, under which the liquors in controversy were seized, contemplates that liquors may be found in the custody of one person, but may be owned and intended to be used for lawful or unlawful purposes by other persons. It therefore provides for the punishment of the persons who keep or have in their possession liquors with intent to sell the same unlawfully. It also provides that the owner of the suspected liquors, or those entitled to their possession, may come in and defend them against the charge of being intended for sale in violation of law.
These two proceedings, though originating in the same preliminary charge, are, in the end, entirely distinct; one terminating in a judgment in which the status of the liquors is determined; the other, in a judgment, in which the guilt or innocence of the party having such liquors in custody is determined.
The party having the custody of the liquors is brought before the Court on the warrant, and is thereby distinctly notified of the charges against him, and is thus placed in a position to be called on to make his defence.
The liquors, on the other hand, may be owned by other parties, who are ignorant of any charge having been made against them. To the end, therefore, that all parties interested may have knowledge of the proceedings against such liquors and an opportunity to defend their rights, the fifteenth section of the Act above referred to requires that the officer seizing such liquors, shall, immediately after seizure, libel the same, and that the magistrate, before whom the warrant is returnable, shall thereon issue his monition and notice of the libel, therein giving notice to all parties interested, of the charges against the liquors, and of the time and place appointed for the trial of the question whether said liquors were intended for unlawful sale or otherwise.
Under this notice, any person may come in, and, on filing *401his claim to the liquors or any part of them, as provided in the statute, may be heard on the question of the forfeiture or non-forfeiture thereof. If, on the trial, such claimant shall make it appear that he was entitled to the liquors libelled, or any part thereof, and it shall not appear that they were intended for unlawful sale, it will become the duty of the magistrate to deliver such liquors to the claimant; otherwise to declare them forfeited.
The libel, monition and notice, are required to give notice to all parties interested, that the liquors have been seized under a charge that they were intended for sale in violation of law. This libel and notice should, undoubtedly, be so specific in its description of the process on which the seizure was made, of the liquors seized, of the charge against them, and of the time and place of seizure, that a person interested may thereby be notified with reasonable certainty of their identity, and the circumstances under which they are held. If the libel and notice should not be suflieient for these purposes, and the liquors should be decreed forfeited, because no claimant appeared, it might admit of a doubt whether the owner would be bound by such decree.
But where a claimant appears, and duly files his claim, and thereupon is admitted to defend, and is heard upon the libel and the claim, which hearing involves all questions as to the legality of the original seizure, he then has availed himself of all the rights and privileges which the law contemplates. He may not be obliged to come in on an insufficient notice. But the notice being designed for his benefit, he may waive any defects therein, if he choose so to do. By appearing generally, and filing his claim, he thereby elects to waive, defects in the notice. State v. Miller, not yet reported.
The only remaining question arises upon the exceptions. At the trial, the original complaint and warrant, with the officer’s return thereon, were offered in evidence by the government, and admitted by the Court, against the objections of the defendant.
The case was originally cognizable by the Judge of the *402Police Court for the city of Augusta. In that court, all the original papers were entered, and became matter of record. The judgment of that court was against the claimant, and the liquors were decreed forfeited. Prom that judgment the claimant appealed, and the statute required that he recognize with sureties, as in civil cases, from said magistrate. It then became the duty of' the appellant to produce, in the appellate court, a copy of the record and of all the papers filed in the case, except depositions or other written evidence or documents, the originals of which should be produced.
The presumption is, that the records of inferior courts are regularly made up, and, though such records, or duly authenticated copies thereof, are deemed evidence of the highest character, and cannot be explained or contradicted by parol testimony or extraneous documents, that fact does not exclude the original papers on which such records are founded. Either are competent evidence. • Day v. Moore, 13 Gray, 522.
The testimony of the witness Heath, as to the identity of the liquors, was unobjectionable. Exceptions overruled.

Judgment on the verdict.

Tenney, O. J., and Cutting, May, Goodenow, and Davis, JJ., concurred.